Citation Nr: 1506044	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to October 1988, from January 1991 to October 1991, and from February 2003 to July 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 


REMAND

The Veteran is seeking service connection for a sleep disorder, to include sleep apnea.  He attributes this disorder to an inservice facial injury occurring in August 1991.  He also reports that he started to experience difficulty sleeping, snoring, fatigue, and periods of apnea during his service in Iraq and that these symptoms have continued and worsened since.

The Veteran's report of separation, Form DD 214, revealed that he served in Southwest Asia from February 1991 to September 1991, and in Iraq from May 2003 to May 2004.  His service treatment records indicate that he was struck in the forehead and nose by a crane hook in August 1991, resulting in headaches and a bloody nose.  

A January 2006 VA examination of the nose and sinus noted that the Veteran had frequent headaches.  The report also listed a diagnosis of deviated nasal septum.  A VA treatment report, dated in May 2008, noted that the Veteran was sleepy and fatigued most of the time, and indicated that a sleep study was going to be ordered.  

A February 2009 VA treatment report noted the Veteran's history of a mild traumatic brain injury/concussion, including an accident requiring maxillofacial surgeries.  An October 2009 VA treatment report noted the Veteran's history of loud snoring and daytime hypersomnolence for the past four or five years.  The report noted the Veteran's history of snoring and awakening at various times during the night.  A complete polysomnogram sleep study was conducted.  The report concluded with an assessment that the Veteran's therapeutic sleep study documents that the Veteran's "sleep related breathing disorder responds to therapy with [continuous positive airway pressure machine (CPAP)]."  The report also noted that the Veteran was prescribed usage of a CPAP machine.  

A January 2010 VA psychiatric progress report noted that the Veteran had been sleeping better since he started using a CPAP machine.  The report listed a diagnosis of insomnia due to medical disorders to include sleep apnea and a traumatic brain injury.  In March 2010, a VA examination for traumatic brain injury was conducted.  The report noted the Veteran's history of having been struck in the face with a crane during his military service.  It also noted that he eventually required two maxiofacial surgeries, including a reconstruction and speech therapy.  The report concluded with a diagnosis of posttraumatic headaches, related to his inservice traumatic brain injury.  

Under these circumstances, the Board finds that the RO must attempt to obtain all of the Veteran's pertinent treatment records.  Specifically, the RO must obtain the operative reports from the Veteran's maxillofacial surgeries, as well as any records relating to any sleep disorder since the Veteran's discharge from military service.  Thereafter, the RO must schedule an examination to identify any current sleep disorders found, and for any disorder identified, provide an opinion as to whether it is related to his military service, including his August 1991 injury to the face and nose.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including any lay statements corroborating symptoms of a sleep disorder during his active duty service to include records relating to his maxillofacial surgeries, as well as treatment records relating to any sleeping disorder since his discharge from the service.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate examination to identify all sleep disorders found, including insomnia and sleep apnea; and for each sleep disorder found, provide an opinion as to whether it is related to his military service, including his August 1991 facial injury.  The claims file and all electronic records must be made available to and reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record and with consideration of the Veteran's statements, the examiner must identify all currently and previously diagnosed sleep disorders.  For each disorder identified, the examiner must provide an opinion as to whether it was incurred or aggravated during the Veteran's military service, to include whether it was caused or aggravated by his August 1991 facial injury or subsequent surgeries and residuals relating thereto.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

